DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/15/2019, 12/12/2019 and 01/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 9, 16, 4, 11, and 17, the terms “a sleeve shaped support, said sleeve support, said central sleeve support” are not definite. Claims alternate between reciting “a sleeve shaped support, said sleeve support, said central sleeve support” such that it is not clear whether “a sleeve shaped support, said sleeve support, said central sleeve support” is intended to be claimed. For examination purposes “a sleeve shaped support, said sleeve support, said central sleeve support” all are construed as “a/the sleeve shaped support”.

Regarding claims 1, 9, 16, 4, 11, and 17, the terms “a plurality of spaced apart magnetic or electromagnetic plates, said plates, said axially spaced and radially supported magnetic/electromagnetic plates, said magnetic/electromagnetic plates, radially supported magnetic/electromagnetic plates” are not definite. Claims alternate between reciting “a plurality of spaced apart magnetic or electromagnetic plates, said plates, said axially spaced and radially supported magnetic/electromagnetic plates, said magnetic/electromagnetic plates, radially supported magnetic/electromagnetic plates” such that it is not clear whether “a plurality of spaced apart magnetic or electromagnetic plates, said plates, said axially spaced and radially supported magnetic/electromagnetic plates, said magnetic/electromagnetic plates, radially supported magnetic/electromagnetic plates” is intended to be claimed. For examination purposes, “a plurality of spaced apart magnetic or electromagnetic plates, said plates, said axially spaced and radially supported magnetic/electromagnetic plates, said magnetic/electromagnetic plates, radially supported magnetic/electromagnetic plates” all are construed as “a/the plurality of spaced apart magnetic or electromagnetic plates”.

Regarding claims 1, 9, and 16 the terms “an elongated conductive component, said conductive component” are not definite. Claims alternate between reciting “an elongated conductive component, said conductive component” such that it is not clear whether “an elongated conductive component, said conductive component” is intended to be claimed. For examination purposes, “an elongated conductive component, said conductive component” all are construed as “an/the elongated conductive component”.

Regarding claims 1-3, 6-7, 9-11, 14-16, and 19 the terms “a plurality of linearly spaced apart and radially projecting conductive plates, said conductive plates” are not definite because it is unclear whether the conductive plates belong to the group of two, three, or more of the plurality of linearly spaced apart and radially projecting conductive plates, and whether or not the conductive plates are the plurality of linearly spaced apart and radially projecting conductive plates. For examination purposes, “a plurality of linearly spaced apart and radially projecting conductive plates, said conductive plates” all are construed as “a/the plurality of linearly spaced apart and radially projecting conductive plates”.

Claims 12 and 18 recite the limitation “the cabinet” in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6297484 B1 to Usui (“Usui”). 

Regarding claim 1, Usui discloses, a magnetic or electromagnetic induction system (see a magnetic heater shown in Fig. 3) for providing either of heating or cooling, comprising:
a housing (see housing 22 is composed of a  front housing 22-1 and a rear housing 22-2) (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart magnetic or electromagnetic plates (see permanent magnets 23) communicated with said fluid inlet (see Fig. 3), said plates positioned radially from said sleeve support (see Fig. 3);
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve support (see Fig. 3), said conductive component (24) incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates (see Fig. 3);
a motor for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).
However, Usui in Fig. 3 does not disclose, said magnetic plates extending from said sleeve support. 

    PNG
    media_image1.png
    567
    708
    media_image1.png
    Greyscale

Nonetheless, Usui in Fig. 9 teaches, said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a).
It would have been an obvious matter of design choice to modify the magnetic plates and the sleeve support of Usui in Fig. 3 wherein the magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17.
	
Regarding claim 2, Usui discloses, in Fig. 2 each of said conductive plates (15) further comprising a fluid influencing outwardly spiraling pattern (see fins 15a in Fig. 2. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have a fluid influencing outwardly spiraling pattern are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).), and regarding claim 3, Usui discloses, in Fig. 2 each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see fins 15a in Fig. 2. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have an outer circumferential spaced array of channeling and redirecting vanes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).).

Regarding claims 2 and 3, it would have been an obvious matter of design choice to modify the conductive plates of Usui in Fig. 3 each of said conductive plates further including an airflow influencing outwardly spiraling pattern which, in combination with an outer circumferential spaced array of channeling and redirecting vanes and upon being rotated, influence the heated air through a heated airflow outlet of said housing as shown in Fig. 2 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to enhance the efficiency of the heat change disclosed in Col. 7 lines 55-56.

Regarding claim 5, Usui discloses, further comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates (see Fig. 3).

Regarding claim 6, Usui discloses, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said conductive plates (see Fig. 3), said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claim 7, Usui discloses, said magnetic or electromagnetic plates and said conductive plates each further comprising a circular shape (see doughnut shaped magnets in Fig. 3. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have circular shapes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).

Regarding claim 8, Usui discloses, in Fig. 2, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).).

Regarding claim 9, Usui discloses, an electromagnetic induction heating system (see a magnetic heater shown in Fig. 3), comprising:
a housing (see housing 22 is composed of a  front housing 22-1 and a rear housing 22-2) having a cold air inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart magnetic plates (see permanent magnets 23) communicated with said air inlet (see Fig. 3), said plates positioned radially from said sleeve support (see Fig. 3);
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve support (see Fig. 3), said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said axially spaced and radially supported magnetic plates (see Fig. 3);
a motor for rotating said conductive component to generate a oscillating magnetic fields relative to said magnetic plates, resulting in electromagnetic heating (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).
However, Usui in Fig. 3 does not disclose, said magnetic plates extending from said 
Nonetheless, Usui in Fig. 9 teaches, said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a).
It would have been an obvious matter of design choice to modify the magnetic plates and the sleeve support of Usui in Fig. 3 wherein the magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17.
Furthermore, Usui in Fig. 2 teaches, each of said conductive plates (conductors 15) further including an outer circumferential spaced array of channeling and redirecting vanes (circular arc fins 15a) which upon being rotated, influence the heated air through a heated airflow outlet of said housing (see Fig. 2).
It would have been an obvious matter of design choice to modify the conductive plates of Usui in Fig. 3 each of said conductive plates further including an outer circumferential spaced array of channeling and redirecting vanes which upon being rotated, influence the heated air through a heated airflow outlet of said housing as shown in Fig. 2 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to enhance the efficiency of the heat change disclosed in Col. 7 lines 55-56.

Regarding claim 10, Usui discloses, in Fig. 2, each of said conductive plates further comprising an airflow influencing outwardly spiraling pattern (see Fig. 2).

Regarding claim 12, Usui discloses, further comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates (see Fig. 3).

Regarding claim 13, Usui discloses, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said conductive plates (see Fig. 3), said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claim 14, Usui discloses, said magnetic or electromagnetic plates and said conductive plates each further comprising a circular shape (see doughnut shaped magnets in Fig. 3. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have circular shapes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).3

Regarding claim 15, Usui discloses, in Fig. 2, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2).

Regarding claim 16, Usui discloses, an electromagnetic induction heating system (see a magnetic heater shown in Fig. 3), comprising:
a housing (see housing 22 is composed of a  front housing 22-1 and a rear housing 22-2) having a cold air inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart magnetic plates (see permanent magnets 23) communicated with said air inlet (see Fig. 3), said plates positioned radially from said sleeve support (see Fig. 3);
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve support (see Fig. 3), said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said axially spaced and radially supported magnetic plates (see Fig. 3);
a motor for rotating said conductive component to generate a oscillating magnetic fields relative to said magnetic plates, resulting in electromagnetic heating (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).
However, Usui in Fig. 3 does not disclose, said magnetic plates extending from said sleeve support and each of said conductive plates further including an airflow influencing outwardly spiraling pattern which, in combination with an outer circumferential spaced array of channeling and redirecting vanes and upon being rotated, influence the heated air through a heated airflow outlet of said housing. 
Nonetheless, Usui in Fig. 9 teaches, said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a).
It would have been an obvious matter of design choice to modify the magnetic plates and the sleeve support of Usui in Fig. 3 wherein the magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17.
Furthermore, Usui in Fig. 2 teaches, each of said conductive plates (15) further including an airflow influencing outwardly spiraling pattern which (see Fig. 2), in combination with an outer circumferential spaced array of channeling and redirecting vanes (see fins 15a) and upon being rotated, influence the heated air through a heated airflow outlet of said housing (see Fig. 2).
It would have been an obvious matter of design choice to modify the conductive plates of Usui in Fig. 3 each of said conductive plates further including an airflow influencing outwardly spiraling pattern which, in combination with an outer circumferential spaced array of channeling and redirecting vanes and upon being rotated, influence the heated air through a heated airflow outlet of said housing as shown in Fig. 2 of Usui, since change in form or shape is 

Regarding claim 18, Usui discloses, further comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates (see Fig. 3).

Regarding claim 19, Usui discloses, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said conductive plates (see Fig. 3), said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claim 20, Usui discloses, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 

Claims 1-3, 5-10, 12-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/671379 (US 20200068667 A1), over claims 1-20 of copending Application No. 16/535331 (US 20200037403 A1), and over claims 1-19 of copending Application No.  16/671341 (US 20200068668 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16/671379 (US 20200068667 A1) in view of US 6297484 B1 to Usui.
16/519437 (US 20200037404 A1)
16/671379 (US 20200068667 A1)
Claims 1, 2, 3, 9, 10, and 16, a magnetic or electromagnetic induction system (see a magnet/electromagnet thermal conditioning blower system in claim 1) for providing either of heating or cooling, comprising:
a housing having a fluid inlet (see a fluid inlet in claim 1);
a sleeve shaped support (see a sleeve shaped in claim 1) extending within said housing;
a plurality of spaced apart magnetic or electromagnetic plates (see a plurality of spaced apart magnetic/electromagnetic plates in claim 1) communicated with said fluid inlet, said plates extending radially from said sleeve support;
an elongated conductive component (see a conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see a plurality of linearly spaced apart and radially projecting conductive plates in claim 1) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates;
a motor (see motor in claim 3) for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, 
said conductive component communicating the conditioned fluid through an outlet (see outlet in claim 1) of said housing (see claim 1), wherein each of said conductive plates further comprising a fluid influencing outwardly spiraling pattern (see claim 14) in combination with each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see claim 14).


 


a housing having a fluid inlet;  

a sleeve shaped support extending within 

a plurality of spaced apart magnetic/electromagnetic plates 
communicated with said inlet, said plates extending radially from said sleeve 
support;  

a conductive component rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported magnetic plates;  upon rotating said conductive component relative to said magnetic/electromagnetic plates, thermal 
conditioning resulting from creation of high frequency oscillating magnetic 
fields and being conducted to said rotating component for outputting as a 
thermally conditioning fluid flow through an outlet of said housing;  and 

stem and seat portions for displacing said magnetic/electromagnetic plates between extended positions which radially overlap with said conductive plates during a thermally conditioning mode and inwardly retracted positions relative to said conductive plates during a no thermally conditioning temperature/blower mode.
Claim 3.  The invention of claim 1, further comprising a motor or input drive for 
rotating at least one of said conductive component and said sleeve shaped 
support securing said magnetic/electromagnetic plates.
Claim 14.  The invention as described in claim 9, said drum shaped conductive 
component further comprising an intermediate array of spiraling and redirection  locations for assisting in redirecting the fluid flow.


Regarding claims 1, 2, 3, 9, 10, and 16, 16/671379 (US 20200068667 A1) discloses, a magnetic or electromagnetic induction system (see a magnet/electromagnet thermal conditioning blower system in claim 1) for providing either of heating or cooling, comprising:
a housing having a fluid inlet (see a fluid inlet in claim 1);
a sleeve shaped support (see a sleeve shaped in claim 1) extending within said housing;
a plurality of spaced apart magnetic or electromagnetic plates (see a plurality of spaced apart magnetic/electromagnetic plates in claim 1) communicated with said fluid inlet, said plates extending radially from said sleeve support;
an elongated conductive component (see a conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see a plurality of linearly spaced apart and radially projecting conductive plates in claim 1) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates;
a motor (see motor in claim 3) for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid; and
said conductive component communicating the conditioned fluid through an outlet (see outlet in claim 1) of said housing (see claim 1), wherein each of said conductive plates further comprising a fluid influencing outwardly spiraling pattern (see claim 14) in combination with each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see claim 14).
However, 16/671379 (US 20200068667 A1) does not explicitly disclose the limitations of claims 5-8, 12-15, and 18-20.

Nonetheless, regarding claims 5, 12, 18 Usui teaches, comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates (see Fig. 3).

Regarding claims 6, 13, 19, Usui further teaches, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said conductive plates (see Fig. 3), said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claims 7 and 14 Usui further teaches, said magnetic or electromagnetic plates and said conductive plates each further comprising a circular shape (see doughnut shaped magnets in Fig. 3. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have circular shapes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).

Regarding claims 8, 15, and 20, Usui further teaches, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).).

Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16/535331 (US 20200037403 A1) in view of US 6297484 B1 to Usui.

16/519437 (US 20200037404 A1)
16/535331 (US 20200037403 A1)
Claims 1, 2, 3, 9, 10, and 16, a magnetic or electromagnetic induction system (see a magnet/electromagnet thermal conditioning blower system in claim 1) for providing either of heating or cooling, comprising:
a housing having a fluid inlet (see housing inlet in claim 1);
a sleeve shaped support (see a sleeve shaped in claim 1) extending within said housing;
a plurality of spaced apart magnetic or electromagnetic plates (see a plurality of spaced apart magnetic/electromagnetic plates in claim 1) communicated with said fluid 
an elongated conductive component (see a conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see a plurality of linearly spaced apart and radially projecting conductive plates in claim 1) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates;
a motor (see motor in claim 1) for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid; and
said conductive component communicating the conditioned fluid through an outlet (see outlet in claim 1) of said housing (see claim 1), wherein each of said (see claims 4 and 5) in combination with each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see claim 9).


cooling, comprising: 


a housing having a fluid inlet; 

 a sleeve shaped support extending within said housing;  

a plurality of spaced apart electromagnetic plates communicated with said inlet, said plates extending radially from said 
sleeve support, 


an elongated conductive component rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate 
with said axially spaced and radially supported electromagnetic plates;  




a motor for rotating said conductive component in order to generate an 
oscillating magnetic field relative to said electromagnetic plates, resulting 
in conditioning of the fluid by either heating or cooling of the fluid;  
a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component;  and said 
Claim 4.  The invention as described in claim 2, said shaft further comprising a grid of air passageway inducing and intersecting radial and axial channels. 
Claim 5.  The invention as described in claim 2, said shaft further comprising a spiraling pattern.
9.  The invention as described in claim 8, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes.



Regarding claims 1, 2, 3, 9, 10, and 16, 16/535331 (US 20200037403 A1) discloses, a magnetic or electromagnetic induction system (see a magnet/electromagnet thermal conditioning blower system in claim 1) for providing either of heating or cooling, comprising:
a housing having a fluid inlet (see housing inlet in claim 1);
a sleeve shaped support (see a sleeve shaped in claim 1) extending within said housing;
(see a plurality of spaced apart magnetic/electromagnetic plates in claim 1) communicated with said fluid inlet, said plates extending radially from said sleeve support;
an elongated conductive component (see a conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see a plurality of linearly spaced apart and radially projecting conductive plates in claim 1) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates;
a motor (see motor in claim 1) for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid; and
said conductive component communicating the conditioned fluid through an outlet (see outlet in claim 1) of said housing (see claim 1), wherein each of said conductive plates further comprising a fluid influencing outwardly spiraling pattern (see claims 4 and 5) in combination with each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see claim 9).
However, 16/535331 (US 20200037403 A1) does not explicitly disclose the limitations of claims 5-8, 12-15, and 18-20.

Nonetheless, regarding claims 5, 12, 18 Usui teaches, comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending (see Fig. 3).

Regarding claims 6, 13, 19, Usui further teaches, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said conductive plates (see Fig. 3), said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claims 7 and 14 Usui further teaches, said magnetic or electromagnetic plates and said conductive plates each further comprising a circular shape (see doughnut shaped magnets in Fig. 3. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have circular shapes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).

Regarding claims 8, 15, and 20, Usui further teaches, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).).

Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16/671341 (US 20200068668 A1) in view of US 6297484 B1 to Usui.
16/519437 (US 20200037404 A1)
16/671341 (US 20200068668 A1)
Regarding claims 1, 2, 3, 9, 10, and 16, a magnetic or electromagnetic induction system (see a magnet/electromagnet thermal conditioning blower system in claim 1) for providing either of heating or cooling, comprising:
a housing having a fluid inlet (see housing inlet in claim 1);






a sleeve shaped support (see a sleeve shaped in claim 1) extending within said housing;
a plurality of spaced apart magnetic or electromagnetic plates (see a plurality of spaced apart magnetic/electromagnetic plates in claim 1) communicated with said fluid inlet, said plates extending radially from said sleeve support;
an elongated conductive component (see a conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see a plurality of linearly spaced apart and radially projecting conductive plates in claim 1) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates;
a motor (see motor in claim 1) for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid; and
said conductive component communicating the conditioned fluid through an outlet (see outlet in claim 1) of said (see claim 1), wherein each of said conductive plates further comprising a fluid influencing outwardly spiraling pattern in combination with each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see claim 3).

Regarding claims 15, 12 and 18 comprising brackets extending from said sleeve to end mounting locations within said housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates (see claim 4).


Regarding claims 9, 13, and 19, said elongated conductive component further comprising end walls and an interconnecting (see claim 5).





a housing;  
a first blower subassembly in said housing in communication with a housing inlet for receiving an inlet air or fluid flow;  a second blower subassembly in said housing in communication with said first blower subassembly as well as in communication with a housing outlet;  each of said blower 
subassemblies including a sleeve shaped support, 

a plurality of spaced apart 
magnetic or electromagnetic plates extending radially from said sleeve 



each of said blower subassemblies further including a conductive 
component rotatably supported about said sleeve shaped supports, said 
conductive components each incorporating a plurality of linearly spaced apart 
and radially projecting conductive plates which alternate with said pluralities 
of spaced and radially supported magnetic or electromagnetic plates;  and 

at least one motor or input drive for rotating said conductive components relative 
to said magnetic or electromagnetic plates, creating high frequency oscillating 
magnetic fields and thermally conditioning the fluid flow as it is communicated 
in succession through said first and second blower subassemblies and through said 
Claim 3.  The invention of claim 1, each of said conductive plates further comprising 
an array of channeling and redirecting vanes for pushing the thermally conditioned fluid flow through said outlet. 





4.  The invention as described in claim 1, further comprising brackets 
extending from said sleeve support to end mounting locations within said 
housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates. 

Claim 5.  The invention as described in claim 4, said conductive component further 
comprising end walls and an 
interconnecting each of said conductive plates and extending around said 
magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber. 


Regarding claims 1, 2, 3, 9, 10, and 16, 16/671341 (US 20200068668 A1) discloses, a magnetic or electromagnetic induction system (see a magnet/electromagnet thermal conditioning blower system in claim 1) for providing either of heating or cooling, comprising:
a housing having a fluid inlet (see housing inlet in claim 1);
a sleeve shaped support (see a sleeve shaped in claim 1) extending within said housing;
a plurality of spaced apart magnetic or electromagnetic plates (see a plurality of spaced apart magnetic/electromagnetic plates in claim 1) communicated with said fluid inlet, said plates extending radially from said sleeve support;
an elongated conductive component (see a conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see a plurality of linearly spaced apart and radially projecting conductive plates in claim 1) which alternate with said axially spaced and radially supported magnetic/electromagnetic plates;
a motor (see motor in claim 1) for rotating said conductive component to generate an oscillating magnetic field relative to said magnetic/electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid; and
(see outlet in claim 1) of said housing (see claim 1), wherein each of said conductive plates further comprising a fluid influencing outwardly spiraling pattern in combination with each of said conductive plates further comprising an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet (see claim 3).

Regarding claims 15, 12 and 18, 16/671341 (US 20200068668 A1) discloses, comprising brackets extending from said sleeve to end mounting locations within said housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates (see claim 4).

Regarding claims 9, 13, and 19, 16/671341 (US 20200068668 A1) discloses, said elongated conductive component further comprising end walls and an interconnecting second outer cylindrical wall to which are engaged each of said conductive plates, said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see claim 5).
However, 16/671341 (US 20200068668 A1) does not explicitly disclose the limitations of claims 7-8, 14-15, and 18-20.

Nonetheless, regarding claims 7 and 14 Usui further teaches, said magnetic or electromagnetic plates and said conductive plates each further comprising a circular shape (see doughnut shaped magnets in Fig. 3. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have circular shapes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).

Regarding claims 8, 15, and 20, Usui further teaches, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).).

Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon rejected base claims 1, 9, and 16 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: “a second motor for initially rotating said central sleeve and radially supported magnetic/electromagnetic plates in a preheat operation within the housing, following which said second motor is deactivated to render said magnetic or electromagnetic plates stationary and prior to rotation of said conductive component”.
Usui discloses, a motor is configured to either rotate the sleeve and radially supported magnetic/electromagnetic plates (see Fig. 3) or rotate of said conductive component (see Fig. 11), Usui does not explicitly disclose, a second motor.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Usui in view of Albertson), such as “a second motor for initially rotating said central sleeve and radially supported magnetic/electromagnetic plates in a preheat operation within the housing, following which said second motor is deactivated to render said magnetic or electromagnetic plates stationary and prior to rotation of said conductive component”; thus the claimed invention is non-obvious over the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761